DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,702,379. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a transcatheter valve prosthesis comprising: a stent having a proximal end, a distal end and a plurality of diamond-shaped openings formed within the stent, each diamond-shaped opening being formed from struts of the stent, the stent having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve; a prosthetic valve component disposed within and secured to the stent; and an anti-paravalvular leakage component coupled to and encircling an outer surface of the stent, the anti-paravalvular leakage component including a plurality of self-expanding segments and an annular sealing element attached to the plurality of self-expanding segments, wherein each self-expanding segment is U-shaped and has a first end and a second end that are attached directly to the outer surface of the stent on opposing struts of a respective diamond-shaped opening at first and second attachment points, respectively, wherein the respective first and second attachment points are located on opposing sides of a respective diamond-shaped opening of the plurality of diamond-shaped openings of the stent, such that the respective first and second attachment points are circumferentially spaced apart on the stent, wherein the anti-paravalvular leakage component has an expanded configuration in which each self-expanding segment extends radially away from, and is oblique to, the outer surface of the stent, such that a plane defined by each self-expanding segment is non-perpendicular with respect to a tangential plane taken through its respective first and second attachment points on the stent.
Claims 21, 24-27, 33, 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 15-18 of U.S. Patent No. 9,675,451. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses a transcatheter valve prosthesis comprising: a tubular stent having a proximal end, a distal end and a longitudinal axis, the tubular stent having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve; a prosthetic valve component disposed within and secured to the tubular stent; and an anti-paravalvular leakage component coupled to and encircling an outer surface of the tubular stent, the anti-paravalvular leakage component including a plurality of self-expanding segments and an annular sealing element attached to the plurality of self-expanding segments, a first end and a second end of each self-expanding segment being attached directly to the outer surface of the tubular stent at first and second attachment points, respectively, the first and second attachment points being at axially spaced apart locations on the longitudinal axis of the tubular stent, wherein the anti-paravalvular leakage component has an expanded configuration in which the plurality of self-expanding segments curve radially away from the outer surface of the tubular stent and are oblique to the outer surface of the tubular stent such that a plane defined by each self-expanding segment is non-perpendicular with respect to a tangential plane of the tubular stent taken through the first and second attachments points.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21, 24, 27-30, 32-33, 36 and 40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Vidlund et al. U.S. Publication 2015/0142103 (provisional application 61/677,329 filed on July 30, 2012).

    PNG
    media_image1.png
    582
    662
    media_image1.png
    Greyscale

Regarding Claims 21, 27, Vidlund discloses a transcatheter valve prosthesis 240 (abstract and paragraphs [0008-0009] and [0388]) comprising: a stent 230 having a proximal end, a distal end and a plurality of diamond-shaped openings (as seen in Figures 3-12) formed within the stent, the stent 230 having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (as seen in Figures 6-9 and paragraphs [0392-0394]). Vidlund further discloses a prosthetic valve 350 component disposed within and secured to the stent (as seen in Figures 11, 15 and 27 and paragraph [0396]); and an anti-paravalvular leakage component coupled to and encircling an outer surface of the stent 230 (paragraphs [0178], [0266] and [0270]), the anti-paravalvular leakage component including a plurality of self-expanding segments 250 (see Figure 5 above) and an annular sealing element 260 attached to the plurality of self-expanding segments 250 (as seen in Figures 3-6 and 11-12, paragraphs [0178], [0266], [0270], [0351], [0388], the self-expanding segments are formed by the stent), wherein each of the self-expanding segment 250 has a first end and a second end that are attached directly to the outer surface of the stent at first and second attachment points, respectively, wherein the respective first and second attachment points are located on a portion of the first and second diamond-shaped openings of the plurality of diamond shaped openings such that the respect first and second attachment points are circumferentially spaced apart on the stent (as seen in the annotated Figure 5 above), the first and second diamond0shaped openings being directly adjacent to each other (as seen in the annotated Figure 5 above); wherein the anti-paravalvular leakage component has an expanded configuration in which each self-expanding segment extends radially away from (as seen in Figures 3-11), and is oblique from (Vidlund discloses an obtuse angle of 60 degree, see paragraph [0359]) the outer surface of the stent, such that a plane defined by each self-expanding segment is non-perpendicular with respect to a tangential plane taken through its respective attachment points on the stent (as seen in the annotated Figure 5 above).
Regarding Claims 24, 36, Vidlund et al. discloses wherein the annular sealing element 260 is attached to inner surfaces of the plurality of self-expanding segments 250 and is disposed between the outer surface of the stent and the inner surfaces of the plurality of self- expanding segments when the anti-paravalvular leakage component is in the expanded configuration (as seen in Figures 5-7 and 10 and paragraphs [0388-0389]).
Regarding Claims 28, 40, Vidlund et al. discloses wherein at least one self-expanding segment of the plurality of self-expanding segments includes only a middle portion that extends radially away from the outer surface of the stent when the anti-paravalvular leakage component is in the expanded configuration (as seen in the annotated Figure 5 above).
Regarding Claim 29, Vidlund et al. discloses wherein the middle portion is oriented the extend away from the first and second diamond-shaped openings (as seen in the annotated Figure 5 above).
Regarding Claim 30, Vidlund et al. discloses wherein the middle portion is oriented to extend toward from the first and second diamond-shaped openings (as seen in the annotated Figure 5 above).
Regarding Claim 32, Vidlund et al. discloses wherein the respective first and second attachment points are located on peaks of the first and second diamond-shaped openings (as seen in the annotated Figure 5 above).
Regarding Claim 33, Vidlund discloses a transcatheter valve prosthesis 240 (abstract and paragraphs [0008-0009] and [0388]) comprising: a stent 230 having a proximal end, a distal end and a plurality of diamond-shaped openings (as seen in Figures 3-12) formed within the stent, the stent 230 having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (as seen in Figures 6-9 and paragraphs [0392-0394]). Vidlund further discloses a prosthetic valve 350 component disposed within and secured to the stent (as seen in Figures 11, 15 and 27 and paragraph [0396]); and an anti-paravalvular leakage component coupled to and encircling an outer surface of the stent 230 (paragraphs [0178], [0266] and [0270]), the anti-paravalvular leakage component including a plurality of self-expanding segments 250 (see Figure 5 above) and an annular sealing element 260 attached to the plurality of self-expanding segments 250 (as seen in Figures 3-6 and 11-12, paragraphs [0178], [0266], [0270], [0351], [0388], the self-expanding segments are formed by the stent), wherein each of the self-expanding segment 250 has a first end and a second end that are attached directly to the outer surface of the stent at first and second attachment points, respectively, wherein the respective first and second attachment points are located on a portion of the first and second diamond-shaped openings of the plurality of diamond shaped openings such that the respect first and second attachment points are circumferentially spaced apart on the stent (as seen in the annotated Figure 5 above), the first and second diamond0shaped openings being directly adjacent to each other (as seen in the annotated Figure 5 above); wherein the anti-paravalvular leakage component has an expanded configuration in which each self-expanding segment extends radially away from (as seen in Figures 3-11), and is oblique from (Vidlund discloses an obtuse angle of 60 degree, see paragraph [0359]) the outer surface of the stent, such that a plane defined by each self-expanding segment is non-perpendicular with respect to a tangential plane taken through its respective attachment points on the stent. Vidlund et al. further discloses wherein the respective first and second attachment points are located on peaks of the first and second diamond-shaped openings (as seen in the annotated Figure 5 above).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24-27, 31, 33-34 and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser et al. U.S. Publication 2006/0004442 in view of Vidlund et al. U.S. Publication 2015/0142103.

    PNG
    media_image2.png
    416
    416
    media_image2.png
    Greyscale


Regarding Claims 21, 27, Spenser et al. discloses a transcatheter valve prosthesis (abstract and paragraphs [0005], [0015] and [0017]) comprising: a stent 125 having a proximal end, a distal end and a plurality of diamond-shaped openings (as seen in Figure 13a) formed within the stent, the stent 125 having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (as seen in Figures 13a-13c and paragraph [0127]); a prosthetic valve 124 component disposed within and secured to the stent (as seen in Figure 13b and paragraph [0127]); and an anti-paravalvular leakage component 126 coupled to and encircling an outer surface of the stent 125, the anti-paravalvular leakage component 126 including a plurality of self-expanding segments 127 (paragraphs [0036-0037] and [0128] and as seen in Figures 13a-13b) and an annular sealing element 128 attached to the plurality of self-expanding segments 127 (paragraphs [0126-0127], wherein each self-expanding segment has a first end and a second end that are attached directly to the outer surface of the stent at first and second attachment points, respectively, wherein the respective first and second attachment points are located on opposing sides of a respective diamond-shaped opening of the plurality of diamond-shaped openings of the stent (as seen in Figures 13a-14), such that the respective first and second attachment points are circumferentially spaced apart on the stent (as seen in Figures 13a-14), wherein the anti-paravalvular leakage component has an expanded configuration in which each self-expanding segment extends radially away from (as seen in Figures 13a-13c and 14) the outer surface of the stent, such that a plane defined by each self-expanding segment is non-perpendicular with respect to a tangential plane taken through its respective first and second attachment points on the stent. However, Spenser et al. does not expressly disclose the anti-paravalvular leakage component extends oblique to, forms an angle between 20 and 80 degrees, the outer surface of the stent, and wherein the first and second attachment points are located on a portion of the first and second diamond-shaped openings such that the respective first and second attachment points are circumferentially spaced apart on the stent. Vidlund teaches a transcatheter valve prosthesis in the same field of endeavor for sealing a valve prosthesis within the native annulus (abstract and paragraphs [0008-0009]), the prosthesis comprising a stent 230 (as seen in Figures 3-4) having a plurality of diamond-shaped openings 230 (as seen in Figure 13) and an anti-paravalvular leakage component 250 coupled to and encircling an outer surface of the stent 230 (as seen in Figures 3-4 and paragraph [0388]). Vidlund further teaches the anti-paravalvular leakage component 250 comprises a plurality of expanding segments (the struts that extends from the cuff) and an annular sealing segment (paragraphs [0178], [0266] and [0270]), wherein each self-expanding segment has a first end and a second end that are directly attached to the outer surface of the stent at a first and second attachment points (see Figure 44), wherein the first and second attachment points are located on a portion of a first and second diamond-shaped opening (see Figure 44), wherein the anti-paravalvular leakage component (e.g. cuff) extends at an obtuse angle of 60 degrees (paragraph [0359]) for the purpose of creating a chamber to assist sealing the prosthesis within the annulus of a native valve and prevent paravalvular leakage (abstract and paragraphs [0128], [0295], [0341], [0359] and [0413]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spenser’s anti-paravalvular leakage component to extend oblique to the surface of the stent as taught by Vidlund for the purpose of creating a chamber to assist sealing the prosthesis within the annulus of a native valve and prevent paravalvular leakage.
Regarding Claims 22, 34, Spenser et al. discloses wherein each self-expanding segment 127 has a concave profile when the anti-paravalvular leakage component is in the expanded configuration (as seen in Figures 13a-13b and 14 and paragraph [0128]).
Regarding Claims 24, 36, Spenser et al. discloses wherein the annular sealing element 128 is attached to inner surfaces of the plurality of self-expanding segments 127 and is disposed between the outer surface of the stent and the inner surfaces of the plurality of self- expanding segments when the anti-paravalvular leakage component is in the expanded configuration (as seen in Figures 13a-13b and paragraphs [0096], [0114], [0126]).
Regarding Claims 25, 37, Spenser et al. discloses wherein the annular sealing element is attached to the outer surfaces of the plurality of self-expanding segments 127 (as seen in the annotated Figure 13a).
Regarding Claims 26, 38, Spenser et al. discloses wherein each self-expanding segment is U-shaped (as seen in Figures 13a-13b and 14).
Regarding Claim 31, Spenser et al. does not expressly disclose wherein the respective first and second attachment points are located on side segments of the first and second diamond- shaped openings. Spenser et al. teaches in Figures 13a-13b, 14, 15a, 17b varying embodiments where the self-expanding segments are attached to a first and second attachment points along a first and second diamond-shaped opening. It would have been an obvious matter of design choice to attach the self-expanding segments at a first and second attachment points located on side segments of the first and second diamond-shaped openings, since applicant has not disclosed that this design solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with having self-expanding segments located anywhere along the diamond shaped patterns of the stent.
Regarding Claim 33, Spenser et al. discloses a transcatheter valve prosthesis (abstract and paragraphs [0005], [0015] and [0017]) comprising: a stent 125 having a proximal end, a distal end and a plurality of diamond-shaped openings (as seen in Figure 13a) formed within the stent, the stent 125 having a compressed configuration for delivery within a vasculature and an expanded configuration for deployment within a native heart valve (as seen in Figures 13a-13c and paragraph [0127]); a prosthetic valve 124 component disposed within and secured to the stent (as seen in Figure 13b and paragraph [0127]); and an anti-paravalvular leakage component 126 coupled to and encircling an outer surface of the stent 125, the anti-paravalvular leakage component 126 including a plurality of self-expanding segments 127 (paragraphs [0036-0037] and [0128] and as seen in Figures 13a-13b) and an annular sealing element 128 attached to the plurality of self-expanding segments 127 (paragraphs [0126-0127], wherein each self-expanding segment has a first end and a second end that are attached directly to the outer surface of the stent at first and second attachment points, respectively, wherein the respective first and second attachment points are located on opposing sides of a respective diamond-shaped opening of the plurality of diamond-shaped openings of the stent (as seen in Figures 13a-14), such that the respective first and second attachment points are circumferentially spaced apart on the stent (as seen in Figures 13a-14), wherein the anti-paravalvular leakage component has an expanded configuration in which each self-expanding segment extends radially away from (as seen in Figures 13a-13c and 14) the outer surface of the stent, such that a plane defined by each self-expanding segment is non-perpendicular with respect to a tangential plane taken through its respective first and second attachment points on the stent. However, Spenser et al. does not expressly disclose the anti-paravalvular leakage component extends oblique to the outer surface of the stent and wherein the respective first and second attachment points are located on side segments or peaks of first and second diamond-shaped openings of the plurality of diamond- shaped openings such that the respective first and second attachment points are circumferentially spaced apart on the stent. Vidlund teaches a transcatheter valve prosthesis in the same field of endeavor for sealing a valve prosthesis within the native annulus (abstract and paragraphs [0008-0009]), the prosthesis comprising a stent 230 (as seen in Figures 3-4) having a plurality of diamond-shaped openings 230 (as seen in Figure 13) and an anti-paravalvular leakage component 250 coupled to and encircling an outer surface of the stent 230 (as seen in Figures 3-4 and paragraph [0388]). Vidlund further teaches the anti-paravalvular leakage component 250 comprises a plurality of expanding segments (the struts that extends from the cuff) and an annular sealing segment (paragraphs [0178], [0266] and [0270]), wherein each self-expanding segment has a first end and a second end that are directly attached to the outer surface of the stent at a first and second attachment points (see Figure 44), wherein the first and second attachment points are located on peaks of the first and second diamond-shaped openings (as seen in the annotated Figure 5 above) and wherein the anti-paravalvular leakage component (e.g. cuff) extends at an obtuse angle of 60 degrees (paragraph [0359]) for the purpose of creating a chamber to assist sealing the prosthesis within the annulus of a native valve and prevent paravalvular leakage (abstract and paragraphs [0128], [0295], [0341], [0359] and [0413]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spenser’s anti-paravalvular leakage component to extend oblique to the surface of the stent as taught by Vidlund for the purpose of creating a chamber to assist sealing the prosthesis within the annulus of a native valve and prevent paravalvular leakage.
Regarding Claim 39, Spenser et al. does not expressly disclose wherein the plane defined by each self-expanding segment forms an angle between 20 and 80 degrees with respect to its respective tangential plane. Vidlund teaches a transcatheter valve prosthesis in the same field of endeavor for sealing a valve prosthesis within the native annulus (abstract and paragraphs [0008-0009]), the prosthesis comprising a stent 230 (as seen in Figures 3-4) having a plurality of diamond-shaped openings 230 (as seen in Figure 13) and an anti-paravalvular leakage component 250 coupled to and encircling an outer surface of the stent 230 (as seen in Figures 3-4 and paragraph [0388]). Vidlund further teaches the anti-paravalvular leakage component 250 comprises a plurality of expanding segments (the struts that extends from the cuff) and an annular sealing segment (paragraphs [0178], [0266] and [0270]), wherein each self-expanding segment has a first end and a second end that are directly attached to the outer surface of the stent at a first and second attachment points (see Figure 44), wherein the first and second attachment points are located on a portion of a first and second diamond-shaped opening (see Figure 44), wherein the anti-paravalvular leakage component (e.g. cuff) extends at an obtuse angle of 60 degrees (paragraph [0359]) for the purpose of creating a chamber to assist sealing the prosthesis within the annulus of a native valve and prevent paravalvular leakage (abstract and paragraphs [0128], [0295], [0341], [0359] and [0413]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spenser’s anti-paravalvular leakage component to extend oblique to the surface of the stent as taught by Vidlund for the purpose of creating a chamber to assist sealing the prosthesis within the annulus of a native valve and prevent paravalvular leakage.
Claims 23 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spenser et al. U.S. Publication 2006/0004442 in view of Vidlund et al. U.S. Publication 2015/0142103 as applied in the claim rejection above and further in view of Boucher et al. U.S. Publication 2007/0173929.
Regarding Claim 34, Spenser et al. does not expressly disclose the self-expanding segment has a concave profile when the anti-paravalvular leakage component is in the expanded configuration. Boucher et al. teaches a catheter valve prosthesis in the same field of endeavor for use in a vasculature (abstract) comprising a stent having a plurality of diamond shaped opening (as seen in Figures 1-3), wherein the diamond shaped openings comprises a plurality of self-expanding segments that has a first end and a second end attached directly to the stent at first and second attachment points, wherein the attachment points are located on opposing sides of a respective diamond-shaped opening (as seen in Figures 4-6A), wherein the self-expanding segment comprise a concave profile and flares out of plane in the form of a self-flaring barbs or retention projections (as seen in Figures 4-6A and paragraphs [0010-0011] and [0028]) that form acute fluid tight seal (paragraph [0005]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spenser’s self-expanding segments to comprise a concave profile having a first and second attachment points located on opposing sides of a respective diamond-shaped opening as taught by Boucher et al. for the purpose of forming a self-flaring barbs or retention projections that form acute fluid tight seal (Boucher, paragraphs [0005], [0010-0011] and [0028]).
Regarding Claims 23, 35, Spenser et al. does not expressly disclose wherein each self- expanding segment has a convex profile when the anti-paravalvular leakage component is in the expanded configuration. Boucher et al. teaches a catheter valve prosthesis in the same field of endeavor for use in a vasculature (abstract) comprising a stent having a plurality of diamond shaped opening (as seen in Figures 1-3), wherein the diamond shaped openings comprises a plurality of self-expanding segments that has a first end and a second end attached directly to the stent at first and second attachment points, wherein the attachment points are located on side segments of the first and second diamond shaped openings (as seen in Figures 4-6B), wherein the self-expanding segment comprise a convex profile and flares out of plane in the form of a self-flaring barbs or retention projections (as seen in Figures 6B, 9 and paragraphs [0010-0011] and [0028]) that form acute fluid tight seal (paragraph [0005]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Spenser’s self-expanding segments to comprise a convex profile having a first and second attachment points located on opposing sides of a respective diamond-shaped opening as taught by Boucher et al. for the purpose of forming a self-flaring barbs or retention projections that form acute fluid tight seal (Boucher, paragraphs [0005], [0010-0011] and [0028]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774